STOCKBRIDGE, J.—
“The Court rules as a matter of law that if the court sitting as a jury finds that the alley in the rear of the premises of the defendant was a private alley, laid out for the benefit of the property of the defendant, and other property abutting thereon, and that the plaintiff without a permit and without permission from any one possessing authority to grant such permission, placed in the said alley upon that portion of it binding upon the lot of the defendant a pole, and that the erection of the said pole by the plaintiff interfered with, or tended to interfere with, the necessary, reasonable and proper use of the said alley by the defendant for the purposes for which the said alley was laid out, and if the court, sitting as a jury, shall further find that the defendant gave the plaintiff notice to remove the said pole, and that after the lapse of a reasonable time after such notice had been given, the said pole was not removed, and that then the defendant proceeded to remove the said pole by cutting the same down, then and in that event, the plaintiff is not entitled to recover.”